Citation Nr: 0333947	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  00-11 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for post-
traumatic-stress disorder (PTSD), currently, evaluated as 30 
percent disabling.

2.  Entitlement to an effective date, prior to March 16, 
2001, for the grant of service-connection for end-stage-renal 
disease evaluated at a 100 percent schedular rate, and for a 
total disability rating for compensation purposes on the 
basis of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from September 1968 to September 1972.  His awards and 
decorations include the Combat Action Ribbon in connection 
with his service in Vietnam.  

The issues on appeal arose from Department of Veterans' 
Affairs (VA) Regional Office (RO) rating decisions.

On July 21 1999, the RO received the veteran's VA Form 21-
8940, Veterans Application for Increased Compensation Based 
on Unemployability claiming an inability to work due to 
service-connected PTSD.  

In an October 1999 rating decision the RO confirmed and 
continued the 30 percent rating for PTSD and denied 
entitlement to a TDIU.  In October 1999 the veteran filed a 
timely notice of disagreement with the RO rating actions for 
entitlement to an increased rating for PTSD and entitlement 
to a TDIU.  

During the course of the appeal the record shows that on 
March 16, 2001, the veteran filed a claim of service-
connection for diabetes mellitus and related disabilities.  

In November 2002 the RO granted service-connection for type 
II diabetes mellitus with diabetic retinopathy evaluated as 
20 percent disabling; hypertension evaluated as 10 percent 
disabling; and diabetic neuropathy of the lower extremities 
evaluated at 10 percent each.  

Also, the RO granted service-connection for end-stage renal 
disease evaluated at a 100 schedular rate effective from 
March 16, 2001, date of receipt of claim.  The veteran filed 
a timely appeal with respect to the effective date of service 
connection for end-stage renal disease evaluated at the 100 
percent rate.  Since a 100 percent schedular rating was 
granted effective March 16, 2001 for end-stage renal disease 
the claim for entitlement to a TDIU was considered moot.  


The Board notes that the issue of entitlement to a TDIU prior 
to March 16, 2001 remains on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The Board notes that the issues of entitlement to an 
effective date earlier than March 16, 2001 for the grant of 
service-connection for end-stage-renal disease evaluated at a 
100 percent scheduler rate and entitlement to a TDIU are 
addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  In May 1999 the veteran filed a reopened claim of 
entitlement to an increased evaluation for PTSD.

2.  The probative and competent evidence of record shows that 
the veteran's service-connected PTSD is manifested by 
symptomatology which more nearly approximates no more than 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

3.  The competent and probative evidence fails to demonstrate 
total occupational and social impairment, solely due to 
service-connected PTSD.  





CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.130; Diagnostic Code 9411 (2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Evidence of record shows that the veteran reports last 
working in approximately 1987 due to disabilities including 
PTSD.  

Social Security Administration (SSA) disability records dated 
in the late 1980's refer to PTSD and other disabilities 
impacting on the veteran's ability to work.

An October 1997 VA psychiatric examination report shows the 
examiner reviewed the veteran's claims file and medical 
records in conjunction with the psychiatric evaluation.  It 
was noted that since leaving the service the veteran had been 
married three times, divorced twice, and had had two 
children, none at home.  He still lived with his third wife.

The veteran reported thoughts of committing suicide but had 
not yet made any attempt.  He reported hearing strange 
noises.  He noted taking prescription tranquilizers 
regularly.  

Following separation from service he had various jobs.  He 
reported receiving SSA disability benefits based on 
disability associated with PTSD and multiple sclerosis.  He 
described many past stressors and crises.  He believed that 
his military experiences still affected his life.  

The psychiatric examiner noted that on a daily basis the 
veteran's PTSD symptoms included persistent recurrent and 
intrusive thoughts, distressing dreams, illusions, 
hallucinations and flashbacks, intense psychological distress 
and reactivity, avoidance behavior, markedly diminished 
interests or participation in significant activity, and 
feelings of detachment or estrangement from others with 
restricted range of affect.  

It was noted that his chronic PTSD symptoms with associated 
features including depression, anxiety, survivor guilt and 
impulsive behavior caused clinically significant impairment 
of occupational and social functioning.  

It was noted that psychological tests revealed that the 
veteran was worried, agitated, anxious, paranoid, tense and 
depressed.  He had many somatic concerns secondary to his 
intense anxiety state.  He dealt with increased stress by 
becoming socially withdrawn.  It was noted that within the 
past year he threatened others with violence.  

The psychiatric examiner opined that the veteran's current 
moderately low functioning level was to the interaction of 
PTSD symptoms and chronic medical disorders.  Global 
Assessment of Functioning (GAF) was estimated at 45.

A VA hospital summary showing hospitalization from May 5, 
1999 to May 8, 1999 for treatment of disorders including PTSD 
was construed as a reopened claim of entitlement to an 
increased rating for PTSD.

An April 2001 VA psychiatric examination report shows the 
veteran was referred to the examination in regard to a claim 
for an increased rating for PTSD.  His files since his 
previous VA examination in October 1997 were reviewed by the 
examiner.  

It was noted that the veteran currently lived with his third 
wife of 15 years.  He noted having a high school diploma and 
one year of training in computer maintenance.  He had two 
adult children.

It was noted as medical history that he received a majority 
of treatment from physicians and specialists in the 
surrounding vicinity and some treatment through the VA 
medical system.  

The veteran noted he was currently unemployed and had not 
worked since 1987 when he worked in a warehouse as a sub-
foreman receiving material at a dock.  He lost the job due to 
problems with PTSD and multiple sclerosis.  Psychological 
testing revealed positive findings for PTSD.

On mental status examination the veteran was oriented times 
three and cooperative.  He was casually dressed and "unkempt 
looking.  He reeked with body odor.  Speech was normal.  The 
veteran admitted to having depression and anxiety.  No short 
or long term memory problems were noted.  Difficulty with 
attention span and calculation was noted.  

He was unable to complete serial 7's.  He admitted to 
auditory hallucinations.  He denied visual hallucinations or 
any ideas of reference.  He denied any delusions, paranoia 
suicidal or homicidal ideations currently.  His mood was 
described as "upset and tensed."  Affect was appropriate.  
He complained of difficulty sleeping.  The examiner noted 
that the veteran did not appear to have declined or 
deteriorated psychiatrically since his last examination in 
1997.  GAF score was noted as 55 with 50 in the past year.  
He was considered unemployed due to serious health and 
medical problems.

Subsequently dated VA medical records through approximately 
September 2002 essentially refer to PTSD and other medical 
and health problems including diabetes mellitus II, 
hypertension and end-stage renal disease.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The criteria for rating mental disorders were amended 
effective November 7, 1996.  The veteran's current reopened 
claim for an increased evaluation for PTSD was filed in May 
1999.  Accordingly, the claim is considered on the basis of 
the new criteria only.  DeSousa v Gober, 10 Vet. App. 461, 
467 (1997).  See also McCay v. Brown, 9 Vet. App. 183,187 
(1996).

The revised criteria for PTSD under Diagnostic Code 9411 
provide a 30 percent rating for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).   

The revised rating criteria for PTSD under Diagnostic Code 
9411 contemplate that a 50 percent evaluation is to be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 (2003) demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is 
not required to find the presence of all, most, or even some, 
of the enumerated symptoms recited for particular ratings.  
Id. 

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Id.  

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 (2003) is not restricted 
to symptoms provided in that diagnostic code.  Id. at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.

If the evidence demonstrates that a claimant suffers symptoms 
or effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.

Under the revised criteria when evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126 (2003).

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  Id.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) [citing American Psychiatric Association, 
Diagnostic And Statistical Manual For Mental Disorders 32 
(4th ed. 1994)] (DSM-IV)].  



Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003). 

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002).  


Analysis
Preliminary Matter: Duty to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to an 
increased evaluation for PTSD has been properly undertaken.  
The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a substantial grant of benefits.  



Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.  


Increased rating for PTSD

The Board recognizes that at the time the veteran reopened 
his current claim for an increased evaluation for PTSD in May 
1999, he believed that his military experiences still 
affected his life.  

The competent and probative medical evidence solely related 
to PTSD shows that the veteran reported suicidal ideations 
and hearing strange noises.  He noted taking prescription 
tranquilizers regularly.  

On a daily basis, his PTSD symptoms included persistent 
recurrent and intrusive thoughts, distressing dreams, 
illusions, hallucinations and flashbacks, intense 
psychological distress and reactivity, avoidance behavior, 
markedly diminished interests or participation in significant 
activity, and feelings of detachment or estrangement from 
others with restricted range of affect.  

Psychological testing revealed that the veteran was worried, 
agitated, anxious, paranoid, tense and depressed.  He had 
many somatic concerns secondary to his intense anxiety state.  
He dealt with increased stress by becoming socially 
withdrawn.  

It was noted that within the past year he threatened others 
with violence.  His chronic PTSD symptoms with associated 
features including depression, anxiety, survivor guilt and 
impulsive behavior caused clinically significant impairment 
of occupational and social functioning.  

When the veteran's psychiatric symptoms are viewed in light 
of the pertinent rating criteria in effect it becomes 
apparent that the persistent and ongoing nature of PTSD 
symptoms more nearly approximate the level occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships warranting the next higher evaluation of 70 
percent.  

The Board notes that total occupational and social 
impairment, solely due to PTSD symptoms required for the 
total evaluation of 100 percent is not demonstrated.  Rather, 
the competent medical evidence including GAF scores of 45 and 
50 reflecting an inability of work refer to a combination of 
disabilities that impact on the veteran's ability to work.  
He reports being unemployed since the late 1980's due to PTSD 
and other medical disabilities.  

In determining entitlement to an increased rating for PTSD, 
the Board may not consider symptoms and manifestations of 
other unrelated disabilities.  38 C.F.R. § 4.14.

Accordingly, the Board notes in view of the relative 
equipoise nature of the evidence discussed above the ongoing 
and persistent nature of symptoms associated with service-
connected PTSD more nearly approximate the criteria 
warranting a 70 percent evaluation. 


ORDER

Entitlement to an increased evaluation of 70 percent for PTSD 
is granted, subject to the governing criteria applicable to 
the payment of monetary awards.
REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.43 and 38.02.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In August 2003 the RO sent a VCAA notice letter to the 
appellant in connection with the issue on appeal of 
entitlement to an effective date earlier than March 16, 2001 
for the grant of service-connection for end-stage-renal 
disease evaluated at a 100 percent schedular rate.  The RO 
requested the veteran to submit evidence within 30 days of 
the letter.  The RO failed to include the issue of 
entitlement to a TDIU prior March 16, 2001.  

The Board points out that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F. 3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  




The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 200 1) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, as mandated by the VCAA of 2000, this case is 
REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999). 

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  


Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002);  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant' s response and issue a 
supplemental statement of the case, if 
necessary. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the VBA AMC.



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



